Brady, J.
In this case, the order or draft upon which the action is based is an equitable assignment. No particular form of words is necessary to create such an instrument. Any language indicating a clear intention to appropriate the fund will effectuate the object (Willard’s Eq. Juris, pp. 462, 463, and cases cited). The plaintiff having the equitable title may maintain the action (Hastings v. McKinley, 1 E. D. Smith, 273). There is nothing in the act of Congress of February 26, 1853, to which the defendant referred on the argument which affects this question. The plaintiff’s right to maintain this action is founded upon an assignment of money in the de*185fendant’s hands, which he collected from the United States for the assignor, and is not the assignment therefore of a claim against the United States. The plaintiff is entitled to judgment on the demurrer. Ordered accordingly, with leave, however, to the defendant to answer in twenty days, on payment ot costs.
Ordered accordingly.